     Case 2:18-cv-02476-TLN-CKD Document 16 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS ACOSTA,                                     No. 2:18-cv-02476-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    B. CAYEN,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 19, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                         1
     Case 2:18-cv-02476-TLN-CKD Document 16 Filed 01/15/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed November 19, 2020, are ADOPTED IN

 3   FULL;

 4           2. This action is DISMISSED without prejudice; and

 5           3. The Clerk of Court is directed to close this case.

 6   DATED: January 13, 2021

 7

 8

 9
                                                             Troy L. Nunley
10
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
